Case 5:18-cv-00066-MFU-JCH Document 709 Filed 08/01/21 Page 1 of 26 Pageid#: 18379




                       IN THE UNITED STATES DISTRICT COURT FOR
                           THE WESTERN DISTRICT OF VIRGINIA
                                   Harrisonburg Division

   RLI INSURANCE COMPANY,

                  Plaintiff,

   v.                                                   Case No.: 5:18-cv-00066-MFU

   NEXUS SERVICES, INC., et al.,

                  Defendants.


    REPLY IN SUPPORT OF PLAINTIFF’S RENEWED REQUEST FOR APPOINTMENT
    OF THIRD PARTY TO PERFORM SPECIFIC ACTS ORDERED UNDER RULE 70(a)
      OR ALTERNATIVELY A RECEIVER UNDER RULE 66 AND FOR SANCTIONS

          RLI, by counsel, respectfully submits this Reply in support of its renewed request for

   appointment of a third party to perform the specific acts ordered of Nexus under Rule 70(a), or

   alternatively a receiver under Rule 66, and for sanctions, based on Nexus’ undisputed ongoing

   violations of the injunctive provisions of this Court’s October 23, 2020 Order.

                                          INTRODUCTION

           The time has come to appoint a third-party administrator or receiver to enforce the

   Injunctive Relief granted in the Court’s October 23, 2020 Order. If Nexus has made one thing

   clear over the past nine months, it is that, without such an appointment, Nexus will never

   voluntarily comply with the Order. Plainly, Nexus does not agree with the Court’s Order, so it has

   simply decided, from day one, to completely ignore the Order. For instance, the December 1, 2020

   deadline for the $2.4 million Collateral Deposit came and went, but Nexus did not pay a dime.

   Meanwhile, DHS continued to issue Notices to Deliver (“NTDs”) – 39 NTDs with an aggregate

   penal sum of $442,500 since October 23, 2020 alone – but Nexus never paid one penny of

   Additional Security. Nexus likewise refused to produce any of its Books and Records, despite the
Case 5:18-cv-00066-MFU-JCH Document 709 Filed 08/01/21 Page 2 of 26 Pageid#: 18380




   Court’s mandated daily, weekly, and monthly requirements. Even when the Court held a hearing

   on RLI’s Motion for Contempt, in March 2021, Nexus did nothing.

          In fact, it was not until after the Court appointed the Special Master in April 2021, almost

   six full months after issuing the October Order, that Nexus took any action whatsoever in response

   to the Order, and, to describe Nexus’ ensuing response as underwhelming would give Nexus more

   credit than it is due. To that end, from April through the end of June 2021, Nexus provided a de

   minimus $4,500 in collateral security despite collecting, at a minimum, average monthly revenues

   in excess of $1.6 M and total revenues since October 2020 of, at minimum, more than $14.6 M –

   all figures which Nexus does not dispute. While Nexus did finally begin producing some of its

   records, it stalled—if not purposely hid—production of its meaningful financial Books and

   Records from RLI (and the Special Master) for months, initially generating unnecessary volume

   and confusion with duplicative, stale and partial records, in disorganized productions, and

   thereafter only from databases that RLI could identify – a particularly unreasonable expectation

   given Nexus’ frequent changes from one system to the next.

          Nexus has simply continued to operate over the past nine months as though the Order never

   issued, choosing, for instance, (i) to engage in rampant unnecessary discretionary spending (e.g.,

   on the production of various reality-TV series on the Unleased platform, and recurring multi-

   thousand-dollar charitable donations) and extensive transfers to insiders, including to its

   shareholders and the many subsidiaries and affiliates within the Nexus corporate family (e.g.,

   Fangistics, LLC (a subsidiary of Entlest Brands, LLC (Richard Moore) (see Ex. A), Fixify

   Solutions, LLC (a subsidiary of Entlest Brands (Richard Moore) (see Ex. B), Executive

   Investigation Consultants (Erik Schneider) (see Ex. C)), rather than paying collateral security as

   ordered; and (ii) continuing to hide the financial databases and accounts that it actually uses on a



                                                    2
Case 5:18-cv-00066-MFU-JCH Document 709 Filed 08/01/21 Page 3 of 26 Pageid#: 18381




   daily basis, rather than producing its Books and Records as ordered. For example, in early letters

   to the Special Master, Nexus represented that all bank statements had been produced. They had

   not. It was only after RLI demonstrated, from its review of a belatedly produced, partial KPI report,

   (see Ex. D), that the aggregate balances from the bank statements produced fell well short of Nexus’

   more than $1.6M in reported monthly revenues that Nexus suddenly disclosed, and produced any

   records from, a new bank, Trustco, which Nexus had by then been using for months for its main

   operating accounts. Similarly, Nexus did not voluntarily disclose that it had switched from

   Lightspeed to a replacement Point-of-Sale (POS) system from late 2020 through the end of

   February 2021. After ignoring several requests for the Lightspeed records from this time period,

   Nexus eventually disclosed that a substitution had been made but, even then, it withheld the name

   of the replacement, American Spirit, until after the July 15, 2021 hearing, on July 22, 2021.

   Likewise, it was only at that late date that Nexus apparently felt compelled to disclose two other

   databases that it had never previously identified but had been using for months, Fluid-Pay, another

   POS system, and Airbase, a database that processes and tracks Nexus’ payables. Notably, Nexus’

   disclosure of Airbase came only after RLI, just before the July 15 hearing, and through independent

   means outside the Special Master process, had discovered and identified two other similar payables

   databases, Melio and Stampli, that Nexus had used – and for at least Stampli, continues to use –

   for extended durations after the October Order issued.         This same pattern of RLI noting

   deficiencies and missing data, and only then Nexus belatedly disclosing some other source of

   records, has continued since the October Order and throughout the Special Master process.

          Nexus’ conduct since the July 15, 2021 hearing, wherein the Court gave Nexus a “last

   chance” 26-day window to make every effort to purge its contempt before the Court rules, has only

   solidified the need for the requested appointment of a third-party or receiver. Consistent with



                                                    3
Case 5:18-cv-00066-MFU-JCH Document 709 Filed 08/01/21 Page 4 of 26 Pageid#: 18382




   Nexus’ undisputed historic intransigence, Nexus’ response to this final warning from the Court

   has been virtually imperceptible. Specifically, now 17 days into its 26-day window:

              •   Nexus has provided a paltry total of $9,282.60 in collateral security, despite its
                  undisputed receipt of, at minimum, more than $1.6M in monthly revenues (and, at
                  least, over $14.6 M in total revenues from October 2020 through June 2021);

              •   Nexus has provided no Additional Security at all in response to three new NTDs
                  received, and has thereby allowed the total unpaid Additional Security on NTDs
                  issued since October 23, 2020, alone, to grow by $35,500 to a total of $442,500;

              •   Nexus has not provided anything close even to the 20% of daily gross receipts that
                  it falsely assured the Court, in the Opposition, that it has been doing since July 15,
                  2021 – rather, in the 17 days since July 15, 2021, Nexus has made payment from
                  only two days’ receipts, and even then in a total amount (i.e., the above-referenced
                  $9,282.60) that, by Nexus’ own accompanying calculations, is less than 14% of the
                  alleged gross receipts for those two days (see Ex. E, hereto);

              •   Although Nexus partially acquiesced to a long-outstanding request for bilateral
                  review, as to certain of its financial databases – most of which Nexus had not
                  voluntarily disclosed 1 – that review only led to RLI’s belated discovery of:

                      o the very system of databases that Nexus actually uses on a daily basis to
                        manage its daily receipts, cash balances and disbursements, which appears
                        to be the exclusive source of certain critical funds-tracking records, but to
                        which Nexus has summarily refused to provide review access in response
                        to repeated requests from both RLI and the Special Master;

                      o two financial accounts actively used by Nexus since October 2020, one
                        “debit card” and one credit card, for which no records have been produced,
                        which were discovered during the review of the Melio database that Nexus
                        failed to disclose until RLI discovered it just before the July 15 hearing (see
                        Ex. F);

                      o extensive, previously undisclosed transfers to Richard Moore, including
                        many in the Melio database, with vague references to invoices that, to RLI’s
                        understanding, have never been produced (see Ex. G);




   1
     The bilateral review involved seven financial databases that Nexus has used for extended
   durations since the October 2020 Order issued: (i) NetSuite; (ii) Lightspeed, (iii) American Spirit;
   (iv) Fluidpay; (v) Melio; (vi) Stampli; and (vii) Airbase. RLI only discovered Nexus’ use of Melio
   and Stampli by independent investigation, outside of the Special Master process, and Nexus did
   not disclose its use of American Spirit, Fluid Pay and Airbase until after the July 15, 2021 hearing.
                                                    4
Case 5:18-cv-00066-MFU-JCH Document 709 Filed 08/01/21 Page 5 of 26 Pageid#: 18383




                      o numerous other vendor invoices that were not available for review in the
                        various databases and which, to RLI’s understanding, have not been
                        produced;

                      o numerous Nexus real property transactions (also from Melio) involving
                        many different real properties, including those carried on Nexus’
                        accounting books, (see, e.g., Ex. H) despite Nexus’ failure to produce any
                        real estate records at all and its denial, including throughout the Special
                        Master process, of any interest in any real property;

                      o the inexplicable destruction of all records from Nexus’ Verified
                        Valid/Deluxe eCheck payables processing and tracking database, which
                        Nexus used at least through December 2020 – after evading RLI’s repeated
                        requests for access to this database, both before and throughout the Special
                        Master process, Nexus first advised of the destruction of these documents
                        on July 30, 2021; and

              •   Nexus has produced none of the extensive missing books and records delineated in
                  RLI’s moving brief and in the Special Master’s last, pre-hearing report.

   Thus, rather than taking advantage of its “last chance” opportunity to demonstrate compliance,

   Nexus has only further shown that it has no intention of performing the specific acts ordered.

          Given that Nexus’ monthly receipts since October 2020 undisputedly average over $1.6M,

   from which Nexus reportedly recognizes an approximate 75% profit margin, Nexus could not

   establish an inability to fully comply with the Order’s collateral security provisions, even if it had

   tried – which, significantly, it has never done. 2 Moreover, even if Nexus had demonstrated an

   inability to fully comply, Nexus’ payment of only $9,282.60 in collateral security over the past

   two weeks plainly does not comport with the “all reasonable efforts” standard, which Nexus also

   does not attempt to establish, or even address, in its Opposition. Rather, Nexus’ negligible deposit

   is an affront to both the Court’s Order and its related July 15, 2021 admonition. Likewise, Nexus’

   continued lack of transparency and production deficiencies only further manifest its contempt.




   2
     At most, Nexus has only ever vaguely averred, without any substantiating evidence, that at some
   single point in time, it could not pay the entirety of the ordered collateral security deposits.
                                                     5
Case 5:18-cv-00066-MFU-JCH Document 709 Filed 08/01/21 Page 6 of 26 Pageid#: 18384




           Despite the many opportunities this Court has afforded Nexus to purge its contempt, Nexus

   has only ever shown time and again that it has no intention of performing the acts specifically

   ordered by this Court. Instead, whenever called to answer in Court, as in its current Opposition,

   Nexus responds with a never-ending parade of entirely unsubstantiated, grossly exaggerated and

   illogical excuses, 3 coupled with completely inaccurate representations regarding its current efforts

   and empty promises of future partial compliance. Rather than introducing any evidence of an

   inability to fully comply or that it has made all reasonable efforts to comply with the terms of the

   Order, Nexus – all the while concealing the records that show the true extent of its financial

   wherewithal – constantly asks the Court and RLI to accept whatever lesser alternative performance

   Nexus deems suitable and then proceeds to act as though the Order never issued. Meanwhile, RLI

   continues to be deprived of the contract rights for which it bargained, including RLI’s essential

   right to be secured against loss by collateral deposits – a matter of increasingly significant concern

   as claims from other creditors continue to mount – notwithstanding the Court’s enforcement of

   such rights by its clear Order of specific performance. RLI is entitled to enforcement of the Order

   as written. Given Nexus’ patent unwillingness to abide by the Order, if RLI is to be provided any

   relief at all, it is time to appoint a third party to perform the specific acts ordered of Nexus.

           Accordingly, for the reasons set forth herein and in its moving brief, RLI renews its request

   for the appointment of a third-party administrator, with a financial accounting background, or in

   the alternative, a receiver, to perform the specifically ordered acts that Nexus clearly will not

   perform on its own, as well as for monetary sanctions.




   3
    E.g., Nexus’ financial condition has no bearing whatsoever on the status of outstanding bonds,
   which cannot simply be cancelled by its other sureties, or upon the released status of the bonded
   immigrants, who already have a surety-backed bond to which Nexus is not a party. Only DHS,
   which does not look to or rely upon Nexus for anything, can cancel outstanding bonds.
                                                      6
Case 5:18-cv-00066-MFU-JCH Document 709 Filed 08/01/21 Page 7 of 26 Pageid#: 18385




                                             ARGUMENT

       I.   There Is No Dispute that Nexus Remains in Contempt of the Collateral Security
            Provisions of the Order

            More than nine months since entry of the final Order, Nexus remains in clear contempt of

   its obligations both (i) under Paragraph A.1 to make the Collateral Deposit of $2.4 million with

   RLI by December 1, 2020; and (ii) under Paragraph A.2 to pay bond penal sums to RLI, on an

   ongoing basis, as Additional Security, within 48 hours’ receipt of a DHS Notice to Deliver, as to

   which Nexus has provided no collateral security whatsoever on the 39 new NTDs received since

   the Order issued, on bonds with a total penal sum of $442,500. See Supplemental Declaration of

   David J. Grycz (“Suppl. Grycz Decl.”) ¶ 6 & Ex. C thereto. Nexus has failed to refute RLI’s

   evidence establishing Nexus’ contempt, and it has failed to substantiate a meritorious defense.

            A.     Nexus Does Not Contest RLI’s Evidence of Contempt

            As substantiated in RLI’s moving brief, it was not until seven months after the October

   Order, almost six months from the December 1, 2020 deadline, almost three months after the

   hearing on RLI’s Motion for Contempt, and a month and half after the appointment of a Special

   Master that RLI received its first payment of collateral security under the Order, on May 27, 2021,

   and then only in the negligible sum of $4,500. That payment, like its paltry provision of only

   $9,282.60 since the July 15, 2021 hearing, is plainly de minimus in light of the $2.4M Collateral

   Deposit that was due on December 1, 2020 and the fact that, since the October Order, alone, Nexus

   received 39 additional NTDs, with a total penal sum of $442,500, for which Nexus has never

   deposited one dime of Additional Security. Meanwhile, as RLI further noted, Nexus received total

   revenues for the period of October 2020 through June 2021 of at least $14,607,501.40. 4 (see Ex.



   4
    RLI’s limited review of the American Spirit database, from which Nexus has not produced most
   of its records, suggests that these reported revenue figures may be significantly understated.
                                                   7
Case 5:18-cv-00066-MFU-JCH Document 709 Filed 08/01/21 Page 8 of 26 Pageid#: 18386




   D). Significantly, Nexus does not contest any of the foregoing facts, which, alone, clearly establish

   Nexus’ egregious ongoing contempt of the Order’s collateral security requirements.

          B.      Nexus Has Failed to Sustain Its Evidentiary Burden of Demonstrating a Meritorious
                  Defense to Contempt

          Nexus failed entirely to satisfy its burden, to avoid a contempt finding, by proving that it

   could not have paid the full Collateral Deposit and the Additional Security as required under the

   Order, or at any time since entry of the October 23, 2020 Order. See United States v. Rylander,

   460 U.S. 752, 756–57 (1983). Nor has Nexus introduced any evidence to satisfy its burden of

   demonstrating that it has made “all reasonable efforts to comply,” so as to avoid a finding of civil

   contempt. See Consumer Fin. Protection Bureau v. Klopp, 957 F.3d 454, 461 (4th Cir. 2020).

          Instead, Nexus relies on the single, entirely conclusory allegation that “Nexus has long

   maintained that it could not comply with the collateral security requirements of the Order without

   a payment plan or some other means to provide the collateral security to RLI.” Opp. at 8. This

   unsubstantiated allegation, which serves as the premise of Nexus’ entire defense to enforcement

   of the collateral security provisions of the Order, does not constitute evidence and thus is plainly

   insufficient, as a matter of law, to sustain a defense based on any alleged inability to comply.

   Moreover, the allegation is wholly contradicted by Nexus’ own financial records, which as noted

   previously, show significant revenues from which Nexus clearly could have satisfied the entire

   $2.4 million collateral deposit obligation as well as the ongoing Additional Security requirements,

   at the very least, over the past nine months, in which Nexus has recognized, not less than $14.6

   million. Further, Nexus’ election to instead pay only de minimus amounts toward this obligation

   (most of which was belatedly provided just before the July 15 hearing), clearly establishes that

   Nexus has not made “all reasonable efforts” to comply with the Order. Accordingly, Nexus has

   failed to raise a meritorious defense and should be held in contempt.

                                                    8
Case 5:18-cv-00066-MFU-JCH Document 709 Filed 08/01/21 Page 9 of 26 Pageid#: 18387




             Moreover, Nexus has entirely squandered its “last chance” opportunity to purge its

   contempt. In the ensuing 17 days, RLI has received only $9,282.60 in purported collateral security

   deposits from Nexus. Suppl. Grycz Decl. ¶ 4 5 Meanwhile, since the July 15 hearing, Nexus has

   received 3 additional NTDs, with a combined penal sum of $35,500, increasing Nexus’ total

   outstanding penal sum liability on NTDs issued since October 23, 2020, alone, to $442,500, see

   Suppl. Grycz Decl. ¶ 6 & Ex. C thereto, and Nexus has yet to make a meaningful dent in the $2.4M

   Collateral Deposit obligation, due since December 1, 2020. Plainly, Nexus’ de minimus provision

   of collateral security since July 15, 2021 does not constitute anything close to full compliance with

   the Order’s collateral security provisions. Nor would it under any scenario suffice to satisfy Nexus’

   burden to demonstrate “all reasonable efforts” in an effort to avoid contempt. Nexus’ bald

   assertion that the payment plan it has allegedly followed since July 15, 2021 should resolve RLI’s

   collateral security concerns – even it has been followed (which it has not) – is patently absurd.

             Given the foregoing undisputed evidence and Nexus’ failure to substantiate a meritorious

   defense, Nexus should be held in contempt as to the collateral security provisions of the Order.

       II.   There Is No Dispute that Nexus Remains in Contempt of the Books and Records
             Provisions of the Order




   5
     On July 19, 2021, RLI received, via email, seven “Payment Confirmation” notices from Nexus
   purporting to “confirm” Nexus’ alleged payment of money orders totaling $59,592, each of which
   supposedly constituted partial payment toward 20% of Nexus’ gross receipts for July 1-4, 2021.
   See Suppl. Grycz Decl. ¶ 5. On July 30, 2021, RLI received, via email, an additional “Payment
   Confirmation” electronic notice from Nexus purporting to “confirm” Nexus’ alleged payment of
   $7,453.40 by ACH transmission, which allegedly constituted partial payment toward 20% of
   Nexus’ gross receipts for July 6, 2021. Id. While it remains unclear whether any of these eight
   “Payment Confirmation” notices are intended to memorialize the $50,325 in money orders that
   RLI had already received prior to the July 15, 2021 hearing, as reflected in the Special Master’s
   last Report, they do not line up with RLI’s actual receipts. RLI has not received any collateral
   payments since entry of the October 23, 2020 Order other than as described herein. Id.
                                                    9
Case 5:18-cv-00066-MFU-JCH Document 709 Filed 08/01/21 Page 10 of 26 Pageid#:
                                  18388



        Notwithstanding the facilitative efforts of the Special Master, which, since his appointment

 in April 2021, have included convening at least eight status conferences (each of which was

 approximately 1.5 to 2 hours in duration), issuing numerous detailed correspondences,

 disseminating two written status reports (with a third report due by August 6, 2021) and, most

 recently, presiding over four different bilateral reviews of certain Nexus financial databases, Nexus

 remains in clear and indefensible contempt of its obligations to provide RLI with access to all

 Books and Records, including, principally, its obligation to provide RLI with extensive books and

 records bearing on Nexus’ financial condition under paragraph C.3 of the Order. As with the

 collateral security issue, Nexus does not dispute or even address the vast majority of specific

 deficiencies delineated in RLI’s moving brief, and RLI expects that further deficiencies will be

 delineated in the Special Master’s forthcoming August 6, 2021 report.

        As the Court is well-aware from the history of this case, Nexus has resisted every effort to

 disclose its true financial condition. To that end, Nexus has engaged, RLI, the Court, and the

 Special Master in an elaborate ongoing “shell game” – marked by (i) continuous shifts in databases,

 accounting systems, accountants, and counsel; (ii) a seamless flow of assets and liabilities between

 and among the alter-ego Defendants and their shareholders, and their combined fleet of

 subsidiaries; (iii) a persistent refusal to disclose and produce records from the significant databases,

 systems and accounts actually used by Nexus, at least unless and until RLI can specifically identify

 them; and (iv) an endless litany of empty promises of the near completion of its efforts to

 reorganize and reconcile its books and records, which somehow is never achieved – so as to keep

 the records Nexus actually uses to operate its business and that reflect Nexus’ true financial

 wherewithal and transactions out of RLI’s hands. Despite the Special Master’s exhaustive efforts,

 little has changed in this regard.



                                                   10
Case 5:18-cv-00066-MFU-JCH Document 709 Filed 08/01/21 Page 11 of 26 Pageid#:
                                  18389



        Indeed, Nexus has continued to “hide the ball” during the latest bilateral review exercise,

 which served more to demonstrate Nexus’ production deficiencies and lack of transparency than

 to demonstrate compliance. For instance, it was not until after it became clear from the limited

 databases initially made available for review that Nexus had not disclosed essential records that

 any business would need to operate – including records of receipts, cash balances, and

 disbursements – that Nexus for the first time, on July 26, 2021, disclosed that it uses a system of

 online banking portals on a daily basis to manage its receipts, cash balances and disbursements.

 Although this highly relevant system appears to be the exclusive source of critical records,

 including deposit source information and transfer detail, Nexus has summarily refused requests

 from RLI and the Special Master to provide review access to it.

        Nexus’ lack of transparency and production deficiencies were also exposed in several other

 ways by the bilateral review, which, contrary to the representations in Nexus’ Opposition, was not

 something Nexus volunteered, nor that constituted unfettered access or compliance under the

 Order. By way of background, long before the hearing, RLI, with the Special Master’s support,

 had been requesting a bilateral review of Nexus’ then-known databases, specifically Lightspeed

 and NetSuite, not as substitution for the ordered production, but as a means of evaluating the extent

 of compliance. Nexus steadfastly refused all such requests. It was not until two days before the

 July 15, 2021 hearing that Nexus finally acquiesced, albeit for a future date and as to Quickbooks,

 Lightspeed and NetSuite only, and even then, Nexus imposed a 3-hour limit on the entire review.

        At about that time, RLI independently discovered through a post-judgment third-party

 subpoena that Nexus had been using two other, previously undisclosed databases since October

 2020, Stampli and Melio, to manage and track disbursements, and so advised Nexus. RLI had also

 been pressing for access to the unnamed system, which Nexus had only belatedly disclosed (only



                                                  11
Case 5:18-cv-00066-MFU-JCH Document 709 Filed 08/01/21 Page 12 of 26 Pageid#:
                                  18390



 in response to RLI’s pursuit of unproduced Lightspeed records) had been used as substitute for

 Lightspeed from late 2020 through February 2021. Nexus then agreed, on July 20, 2021, to expand

 the scope of the bilateral review to include Stampli, but not Melio or the Lightspeed substitute.

        At that time, Nexus imposed the further restriction that RLI would not be permitted to print

 or screen-shot anything observed during the bilateral review. The purpose of this latter restriction,

 which further precluded unfettered access, became clear when Nexus later argued in its Opposition

 that RLI could not substantiate Nexus’ deficiencies or fraudulent conduct with evidence. To the

 extent RLI’s descriptions from the bilateral review are not supported with records, it is because

 Nexus has failed to produce them in violation of the Order.

        In any event, the initial review of Lightspeed and Stampli revealed that other unproduced

 databases and records had been withheld. It was not until then, specifically July 22, 2021, that

 Nexus for the first time disclosed the name of the Lightspeed database, American Spirit, along

 with two other databases used since October 2020 that it had not previously disclosed: Fluidpay,

 yet another POS system, and Airbase a third, previously undisclosed disbursement managing and

 tracking database. While Nexus thereafter for the first time allowed limited bilateral review of

 Melio, American Spirit, FluidPay and Airbase, to RLI’s understanding, Nexus has not produced

 any documents at all from Melio, American Spirit, and Fluidpay, and only limited productions

 from Stampli and Airbase.

        RLI’s limited review of these databases further revealed Nexus’ lack of transparency and

 production deficiencies. For instance, the Melio database, which is the only database from which

 RLI was authorized to take screen-shots, RLI discovered: (i) two new financial accounts, one

 “debit card” and one credit card, which Nexus had used after October 2020 to pay expenses, but

 for which no statements have been produced (see Ex. F); (ii) extensive, previously undisclosed



                                                  12
Case 5:18-cv-00066-MFU-JCH Document 709 Filed 08/01/21 Page 13 of 26 Pageid#:
                                  18391



 transfers to Richard Moore, with vague references to invoices that, to RLI’s understanding, have

 never been produced (see, e.g., Ex. G); (iii) numerous Nexus real property transactions involving

 many different real properties, including those carried on Nexus’ accounting books (see, e.g., Ex.

 H); and numerous vendor invoices that, to RLI’s understanding, have never been produced. RLI’s

 review of the other databases raised similar concerns (e.g., showing numerous other transfers to

 Richard Moore, referencing many other invoices that, to RLI’s understanding, have not been

 produced). The discovery of real property transactions further reveals Nexus’ lack of transparency

 and production deficiencies as Nexus has inconsistently asserted throughout the Special Master

 process that Nexus has no real property, and it has produced no real property records at all.

        Additionally, Stampli, Melio, and Airbase, appear to be at least a partial replacement for

 the Verified Valid/Deluxe eCheck database that Nexus used to manage invoice payments as

 recently as December 2020. RLI had known about Verified Valid/Deluxe eCheck prior to the

 October 2020 Order and repeatedly pushed for production of those records. When Nexus was

 called to answer that inquiry before the Special Master, Nexus consistently provided completely

 evasive responses until finally advising for the first time, on July 30, 2021, that all Verified

 Valid/Deluxe eCheck records have now inexplicably been destroyed.

        In light of the foregoing, as well as the many other deficiencies noted in RLI’s moving

 brief and as expected to be noted in the Special Master’s impending final report, it cannot be

 genuinely disputed that Nexus is in purposeful contempt of the Books and Records requirements

 of the Order. It is clear that Nexus has continued to “hide the ball” by consistently shifting its

 databases and accounts to avoid disclosure and production of its true financial records, refusing to

 produce all financial records – including the very systems it uses daily to record and track receipts

 and disbursements – until confronted by RLI with evidence of their existence. This scenario



                                                  13
Case 5:18-cv-00066-MFU-JCH Document 709 Filed 08/01/21 Page 14 of 26 Pageid#:
                                  18392



 screams for the appointment of a third party and leaves no doubt that Nexus remains in contempt

 of the Books and Records provisions of the Order.

 III.   Appointment of a Third Party-Administrator to Perform the Specific Acts that Nexus
        Clearly Will Not Perform Is Appropriate

        In light of the clear and convincing record of Nexus’ continuing noncompliance with its

 Injunctive Relief obligations – even after the Court, at the July 15, 2021 status conference, afforded

 Nexus a “last chance” window to remediate its contumacy – as well as Nexus’ failure to make “all

 reasonable efforts” to comply therewith, the imposition of sanctions commensurate with Nexus’

 unabashed ongoing defiance of the Order is clearly warranted. It is also urgently needed in light

 of, inter alia, the increasing threats to RLI’s bargained-for right to be secured against loss.

        As a preliminary matter, it is uncontested that district courts have inherent authority to hold

 parties in civil contempt and to sanction them for violation of court orders. See Goodyear Tire &

 Rubber Co. v. Haeger, 137 S. Ct. 1178, 1186 (2017) (“Federal courts possess certain inherent

 powers … includ[ing] the ability to fashion an appropriate sanction for conduct which abuses the

 judicial process.”) (citation and internal quotation marks omitted); Redner’s Mkts., Inc. v.

 Joppatowne G.P. LP, 608 F. App’x 130, 131 (4th Cir. 2015) (“There can be no question that courts

 have inherent power to enforce compliance with their lawful orders through civil contempt.”).

        Notwithstanding, Nexus erroneously contends that RLI’s requested remedy – namely, the

 appointment of a third-party administrator with a financial accounting background under Rule 70(a)

 – is “unavailable as a matter of law” because Nexus’ Injunctive Relief obligations are “of a

 continuous and ongoing nature” such that they are, allegedly, not “discrete, specific acts” subject

 to the ambit of Rule 70(a). After extensive deliberation, this Court carefully crafted a detailed

 final Order in which it required Nexus to perform specific, discrete Injunctive Relief acts. The

 Court provided sums certain to be deposited in collateral ($2.4 million under paragraph A.1 and

                                                  14
Case 5:18-cv-00066-MFU-JCH Document 709 Filed 08/01/21 Page 15 of 26 Pageid#:
                                  18393



 additional security in the amounts of the penal sums of bonds for which DHS issues NTDs under

 paragraph A.2); precise timing requirements for the deposits thereof (Collateral Deposit to be made

 by December 1, 2020 and Additional Security to be deposited within 48 hours of Nexus’ receipt

 of NTDs); and, with regard to Nexus’ Books and Records, a highly-specific, three-tiered set of

 production obligations subject to specific periodic deadlines, see Order ¶ C. These injunctive

 obligations are more than sufficiently discrete, specific, and detailed such that they fall squarely

 within the scope of acts that a third-party administrator may perform under Rule 70(a). 6

        In light of the Court’s broad discretionary powers to enforce its Orders and fashion

 contempt remedies, and as provided in Rule 70(a), the Court is fully authorized to, and should here,

 appoint a third-party administrator with a financial accounting background to perform the Court-

 ordered specific acts, at Nexus’ expense.      See, e.g., Columbia Gas Transmission Corp. v.

 Mangione Enter. of TurfValley, L.P., 964 F. Supp. 199, 204 (D. Md. 1996) (appointing a trustee

 under Rule 70(a) – with authority to take all necessary actions on behalf of the disobedient party,

 and at its expense, to perform the specific acts ordered); U.S. Bank Nat'l Ass'n v. Poblete, 2017

 WL 4736712, at *4 (D.D.C. Oct. 19, 2017) (under Rule 70(a) and its inherent equitable authority,

 court appointed a trustee “with authority to execute and record releases, termination statements,

 and other instruments necessary to confirm that [defendant] has no interest in the [subject




 6
   Nexus argues that “marshalling” its assets “is not an express element of the Court’s Final Order;
 therefore, Rule 70 does not provide a legal basis to appoint a third party to do so.” Opp’n at 6.
 Again, Nexus is mistaken. A third-party administrator would perform the specific Injunctive
 Relief acts that Nexus has failed and refused to do on its own and, incidental to its performance of
 those discrete acts, may marshal Nexus’ assets to the extent necessary to ensure compliance with
 the Order (i.e., marshal Nexus’ assets to ensure immediate performance of Nexus’ Collateral
 Deposit and Additional Security obligations). See, e.g., Solis v. Williams, 2013 WL 497972, at
 *1-2 (N.D. Cal. Feb. 8, 2013) (appointing independent third party under Rule 70(a) with authority
 to “collect, marshal, pay out, and administer” the assets of a company’s 401(k) Plan for
 noncompliance with judgment requiring defendant to restore funds owed to the Plan).
                                                 15
Case 5:18-cv-00066-MFU-JCH Document 709 Filed 08/01/21 Page 16 of 26 Pageid#:
                                  18394



 property]”); Almeida-Leon v. WM Capital Mgmt., Inc., 2021 WL 2654958, at *3 (D.P.R. June 28,

 2021) (granted defendant’s motion to appoint Rule 70(a) designee to “execute documents

 necessary to enforce the Court’s judgment”); Solis v. Williams, 2013 WL 497972, at *1-2 (N.D.

 Cal. Feb. 8, 2013) (appointing an independent fiduciary under Rule 70(a) with the authority to

 “collect, marshal, pay out, and administer” the assets of a company’s 401(k) Profit Sharing Plan

 after the defendant fiduciary and trustee to the Plan failed to comply with a judgment requiring the

 defendant to restore certain funds owed to the Plan); see also Dell, Inc. v. Advicon Computer Servs.,

 Inc., 2008 WL 2157047, at *10 (E.D. Mich. May 22, 2008) (recognizing authority to appoint third

 party to perform acts granted in the absence of a supersedeas bond); and ECF No. 647.

        It is clear that without the requested appointment, Nexus will continue with “business as

 usual,” squandering its assets for unrelated business expenses, and thwarting the Court’s Orders.

 In the nine months since the Order issued, Nexus clearly has had sufficient funds to pay the ordered

 collateral security but has chosen instead to pay for unnecessary expenses, such as hundreds of

 thousands of dollars spent on the production of a reality TV series and related social media

 marketing. Nexus has also diverted extensive funds to Nexus’ shareholders. Indeed, in one month

 alone, May 2021, Nexus transferred $104,399.88 to Richard Moore, from a single bank account,

 through a series of small mostly-round numbered transactions. (Ex. G). Nexus likewise has

 transferred significant sums to closely affiliated entities, including extensive monthly payments to

 Fangistics, LLC and Fixify Solutions, LLC, which are purportedly subsidiaries of Entlest Brands,

 Inc., for which Richard Moore is the President (Exs. A-B), and Executive Investigation

 Consultants, LLC, which appears to be run by Nexus’ Erik Schneider, (Ex. C). Meanwhile, Nexus

 has continuously hidden its Books and Records and its true financial condition, including through

 the concealment of numerous databases and accounts, such as the Trustco bank accounts and the



                                                 16
Case 5:18-cv-00066-MFU-JCH Document 709 Filed 08/01/21 Page 17 of 26 Pageid#:
                                  18395



 numerous only recently disclosed financial databases discussed above, for many of which it has

 produced no records at all. It has also refused outright to provide access to the databases that it

 uses daily to manage receipts and disbursements, thereby preventing RLI from identifying the

 source of incoming funds and to determine how they are being expended, and most recently, has

 further asserted that its records from one principal disbursement tracking database have been

 destroyed. Again, this undisputed evidence of contempt calls out for appointment of a third party.

        Moreover, the need for the appointment of a third-party administrator is particularly urgent

 to effectuate RLI’s clear right to be secured with collateral, particularly given Nexus’ increasing

 appearance as a defendant in other lawsuits across the country, each of which significantly

 amplifies the risk of RLI’s irreparable loss of its right to be secured against loss. Plainly, the

 impending specter of Nexus’ potential liability to new creditors that did not contract to be secured,

 accentuates the emergent need for the appointment of a third-party administrator to ensure that

 RLI is immediately provided the bargained-for collateral security to which it is entitled.

 Accordingly, as Nexus clearly will not perform the specific acts ordered, despite ample opportunity

 over the past nine-plus months, it is time to appoint a third party to perform in its place.

        Nexus’ conclusory, self-serving assertion that its business is too sophisticated to allow for

 the introduction of a financial professional is belied by its own acknowledged prolonged and

 continuing inability to achieve “financial maturity.” Given its well-documented historic difficulty

 in managing its own finances and records, Nexus might actually benefit from the appointment of

 a knowledgeable accounting professional who would (i) facilitate the discharge of Nexus’

 specifically ordered collateral security obligations to RLI from Nexus’ substantial revenues,

 accounts, and assets; and (ii) review and identify the relevant Books and Records specifically

 required to be produced under the Order. Both of the companies identified by RLI in its moving



                                                  17
Case 5:18-cv-00066-MFU-JCH Document 709 Filed 08/01/21 Page 18 of 26 Pageid#:
                                  18396



 brief, employ professionals with extensive experience in managing difficult bond programs,

 including the efficient operation of financial accounts. RLI can provide the Court with further

 information in this regard.

 IV.    Alternatively, Appointment of a Receiver Is Justified under the Circumstances

        In the alternative, and as previously demonstrated, the appointment of a receiver under

 Rule 66 would certainly be justified under the circumstances of this case. See Gilchrist v. Gen.

 Elec. Capital Corp., 262 F.3d 295, 302 (4th Cir. 2001); Sky Cable, LLC v. Coley, 2016 WL 3926492

 (W.D. Va. July 18, 2016) (Urbanski, J.); Chesapeake Bank, 2014 WL 5500872, at *4 (“The

 receiver’s role, and the district court’s purpose in the appointment, is to safeguard the disputed

 assets, administer the property as suitable, and to assist the district court in achieving a final,

 equitable distribution of the assets if necessary.”) (quoting Liberte Capital Group, LLC v. Capwill,

 462 F.3d 543, 551 (6th Cir. 2006)); SEC v. First Fin. Group., 645 F.2d 429, 438 (5th Cir. 1981)

 (where defendants have engaged in deception, “it is likely that, in the absence of the appointment

 of a receiver to maintain the status quo, the corporate assets will be subject to diversion and waste”);

 SEC v. R.J. Allen & Assoc., 386 F. Supp. 866, 878 (S.D. Fla. 1974) (“the appointment of a receiver

 is necessary to prevent diversion or waste of assets to the detriment of those for whose benefit, in

 some measure, the injunction action is brought”). For all the reasons set forth in RLI’s Statement

 of Authorities (ECF No. 647), and in light of Nexus’ amplified contempt over the ensuing four

 months, as detailed in RLI’s renewed request and in this Reply, the appointment of a receiver is

 necessary and appropriate to secure RLI the relief to which it is entitled.

        In its Opposition, Nexus principally argues that the appointment of a receiver is

 unwarranted because RLI “has not produced any actual evidence of ‘fraudulent conduct.’” Opp.

 at 8. As previously explained, courts typically consider a range of numerous factors when



                                                   18
Case 5:18-cv-00066-MFU-JCH Document 709 Filed 08/01/21 Page 19 of 26 Pageid#:
                                  18397



 determining the propriety of appointing a receiver, only one of which is the existence of fraudulent

 conduct on the part of the defendant. 7 See ECF No. 647 at 7. In its initial request from March 3,

 2021, RLI included a nine-page detailed analysis of the factors that support the appointment of a

 receiver based on Nexus’ ongoing refusal to comply with the Order, which, in the interest of

 judicial economy, RLI incorporates herein by reference. See ECF No. 647 at 7-15. Based on those

 factors, as amplified by Nexus’ ongoing contempt over the ensuing four months, the appointment

 of a receiver is necessary and appropriate to secure RLI the relief to which it is entitled.

        Notwithstanding, even though a showing of fraudulent conduct is not a necessary or

 dispositive factor for securing the appointment of a receiver, see id., the Court need only consider

 Nexus’ historic and continuing refusal to disclose its true financial condition, transactions, and

 related records – initially aided by Nexus’ years-long refusal to acknowledge the lack of corporate

 distinction between the alter ego Defendants – to find ample indicia of fraud. Nexus’ analysis of

 Sky Cable, LLC v. Coley, 2016 WL 3926492 (W.D. Va. July 18, 2016) (Urbanski, J.) is actually

 instructive here, albeit in RLI’s favor. In its Opposition, Nexus attempts to distinguish this case

 from the facts of Sky Cable, in which this Court determined that a receivership was appropriate

 “given [defendant’s] history of deception and efforts to evade judgment, a receivership is

 appropriate.” 2016 WL 3926492, at *1. Given Nexus’ long history of evasion and deception with

 respect to its finances and records in this case, including in pre- and post-judgment discovery, RLI

 disagrees with Nexus’ conclusion that Sky Cable represents “a very different set of facts.”

        As Nexus notes, the defendant in Sky Cable, among other improper conduct, “diverted

 programming revenue intended for [plaintiff],” “following an adverse judgment, … failed to




 7
   Importantly, a showing of fraudulent conduct is not at all the standard, or in any way a
 prerequisite, for appointing a third-party administrator under Rule 70(a).
                                                  19
Case 5:18-cv-00066-MFU-JCH Document 709 Filed 08/01/21 Page 20 of 26 Pageid#:
                                  18398



 respond at all to [post-judgment] discovery in aid of execution” and “gave conflicting testimony

 under oath,” Opp’n at 10. The Court need only review the motions currently before Judge Hoppe

 to see evidence of some strikingly similar facts in this case, including without limitation, refusals

 to respond post-judgment discovery and conflicting testimony under oath regarding asset transfers

 between and among Nexus owners and subsidiaries. See ECF No. 653 at 1–5; ECF No. 660 at 8–

 10; ECF No. 678 at 4–5; ECF No. 689 at 4-5. Further, in expending at least $14.6 million in

 revenues over the nine months during which it wholly refused to satisfy its collateral security

 obligations as ordered, including on patently unnecessary expenditures, (e.g., large unexplained

 transfers to Nexus shareholders and their side ventures, such as the production of reality-TV series,

 extensive transfers to Richard Moore and other insiders, and large charitable donations), Nexus

 has clearly diverted revenues that could and should have been used to collateralize RLI.

 Additionally, like the Sky Cable plaintiffs, RLI has been “forced to file countless motions in an

 effort to secure [defendant’s] compliance with Court orders,” and, absent appointment of a third-

 party administrator or, in the alternative, a receiver, there is a strong “probability” that Nexus’

 delay and obstruction tactics “will continue in an effort to frustrate [RLI’s] valid claim as a

 judgment creditor.” Sky Cable, 2016 WL 3926492, at *20; see also Projects Mgmt. Co. v.

 DynCorp Int’l LLC, 734 F.3d 366, 375 (4th Cir. 2013) (courts “must consider the whole of the case

 in choosing the appropriate sanction”). Based on Nexus’ own analysis, and its well-established

 nine-month history of diverting funds to profligate and unnecessary expenditures, transfers to

 insiders, and concealment of the records that show its true financial wherewithal, it is clear that

 the facts of the instant case entirely justify appointment of a receiver.

        Nexus also mistakenly maintains that the “imposition of a receiver will most likely harm

 RLI more than the status quo ante.” Opp’n at 8. After more than 3 years of contentious litigation,



                                                   20
Case 5:18-cv-00066-MFU-JCH Document 709 Filed 08/01/21 Page 21 of 26 Pageid#:
                                  18399



 in which RLI still has not been provided its bargained-for, Court-ordered collateral security and

 access to Nexus’ books, records and accounts to enable RLI to develop a reasonable assessment

 of Nexus’ financial condition, despite expending significant fees to obtain such relief, RLI is

 confident that the status quo will do far more harm to RLI than would result from the appointment

 of either a third-party administrator, or, in the alternative, a receiver.

         Nexus further erroneously argues at length that appointment of a receiver is unnecessary

 because, by allegedly funneling 20% of its daily revenues/gross receipts to RLI, “Nexus has put

 forth mechanisms to accomplish the collateral security requirements whereby negating the need

 for a receivership.” Opp’n at 7. As a threshold matter, Nexus has not established an inability to

 pay, and the entire amount required under the Order, without modification, is required to be paid

 as collateral. Additionally, as Nexus has clearly not been transparent with the disclosure of its

 records, Nexus has not established the amount of its daily revenues/gross receipts. In any event,

 the relatively small size of such payments, pales in comparison to the security required under the

 Order, which the Court determined was the bare minimum needed to secure RLI against loss.

         Additionally, Nexus’ heavy reliance upon its unsubstantiated assertion that it has been

 paying 20% of its daily revenues to RLI as collateral security is misplaced in that the allegation is

 entirely untrue. Specifically, since the alleged commencement of these payments on July 15, 2021,

 RLI has received only three such additional payments from Nexus – specifically, (i) an $18.00

 ACH transmission received on July 22, 2021; 8 (ii) a $5,000 wire transfer received on July 23,




 8
  According to Nexus’ notation accompanying this ACH transmission, its “gross receipts for
 7/4/21 was $20,758. 20% was allocated for RLI in the amount of $4,151.60. This [$18] is a
 partial payment towards this balance.” (See Ex. E).
                                                    21
Case 5:18-cv-00066-MFU-JCH Document 709 Filed 08/01/21 Page 22 of 26 Pageid#:
                                  18400



 2021; 9 and (iii) a $4,264.60 wire transfer received on July 26, 2021. 10 See Suppl. Grycz Decl. ¶ 4.

 Nexus’ notations accompanying these three payments indicate they are derived from Nexus’

 calculation of 20% from only 2 days’ receipts – specifically July 4 and 5, 2021. Moreover, the de

 minimus sum of the only three payments actually received, $9,282.60, even falls well short of the

 promised 20% of gross receipts for the corresponding days, which Nexus calculates as $13,415.60.

 See fns. 8-10, supra. Nexus’ representations regarding both the actual implementation and the

 value of this alleged self-imposed payment plan, which in no way reflects meaningful compliance

 with the collateral security orders, are wildly exaggerated and warrant no consideration regarding

 the requested appointment.

        Accordingly, and in light of Nexus’ indisputable contempt of the Order and long prior

 history of contumacy in these proceedings, RLI renews its request that the Court implement a

 third-party administrator with a financial accounting background under Rule 70(a), or in the

 alternative, a receiver under Rule 66, including either of the companies proposed in RLI’s moving

 brief – Vertex Funds Control and Accounting Services or the Guardian Group – from which RLI

 may identify specific individual candidates to assist the Court.

 V.     RLI Should Be Compensated for Its Enforcement Costs and Fees through Sanctions,
        and Nexus’ Nominal Cross-Motion for Sanctions Should Be Summarily Denied

        As indicated in its moving brief, through this Motion and other ongoing enforcement

 efforts, including related to the months-long proceedings before the Special Master, RLI is clearly

 being required to expend significant additional legal costs and fees as a direct result of Nexus’



 9
    According to Nexus’ notation accompanying this wire transfer, its “gross receipts for 7/5/21 was
 $46,323. 20% was allocated for RLI in the amount of $9,264.30. This [$5,000] is a partial
 payment towards this balance.” (See Ex. E)
 10
    According to Nexus’ notation accompanying this wire transfer, its “gross receipts for 7/5/21
 was $46,323. 20% was allocated for RLI in the amount of $9,264.60. This [$4,264.60] is a
 partial payment towards this balance.” (See Ex. E).
                                                  22
Case 5:18-cv-00066-MFU-JCH Document 709 Filed 08/01/21 Page 23 of 26 Pageid#:
                                  18401



 ongoing contumacy. RLI has requested that the Court exercise its inherent contempt powers and

 broad discretion to compensate RLI for these related losses by, at minimum, awarding RLI a

 further damages judgment as to its additional legal costs and fees incurred in connection with this

 Motion and other enforcement proceedings. 11 See Rainbow School, Inc., 887 F.3d at 617 (“To

 ensure compliance with its orders, a district court[’s]…power includes the ability to award

 damages and attorney’s fees to an aggrieved party.”) (internal citations omitted).

           Nexus did not directly address – and certainly did not rebut – the propriety of RLI’s request

 for enforcement costs and fees through sanctions. Given the extensive additional costs and fees

 that RLI has been forced to incur in its nine-month pursuit of the yet-to-be obtained relief that it

 was expressly granted, which are substantial and vastly outweigh the pittance of collateral received

 to date – all resulting from Nexus’ entirely obstinate refusal to perform as ordered – the Court

 should, as a contempt sanction, grant RLI a further judgment for its legal fees and costs incurred.

           Rather than engaging on the substantive merits of RLI’s request, Nexus has reverted to its

 familiar, yet still-unavailing tactic of going on the “offensive” to deflect attention from its

 noncompliance with the Order and related liability for the resultant legal costs and fees incurred

 by RLI. In this regard, in concluding its brief, Nexus shoehorned in an approximately 1.5-page

 section, a purported cross-motion for sanctions, vaguely alleging that RLI violated the protective

 order by filing “Nexus’s confidential financial data in the public ECF system.” Opp’n at 11.

           As the Court may recall, Nexus’ principal argument for an expansive protective order in

 this case was facially premised on the noble purpose of protecting the privacy of the immigrant

 bond principals. However, Nexus has since attempted to use the protective order to keep virtually

 all of its own business information out of the public record. Indeed, it stamped nearly every record



 11
      RLI intends to submit an itemized accounting of its updated legal expense for the Court’s review.
                                                    23
Case 5:18-cv-00066-MFU-JCH Document 709 Filed 08/01/21 Page 24 of 26 Pageid#:
                                  18402



 produced in discovery in the underlying case as “confidential” and “subject to the protective order,”

 in an improper transparent attempt to impair RLI’s ability to prosecute its case. When RLI

 attempted to file such documents under seal, the Court clarified that Nexus’ business records,

 generally were not the object of the protective order, but rather the order was intended to cover the

 private information of the bond principals. Judge Hoppe has since admonished Nexus for abusing

 the protective order in similar fashion, ruling that Nexus could not avoid ECF publication of

 information “identifying information for businesses, including names, locations, employees,

 owners, and/or purchase price” and “other information such as invoice numbers, amounts paid or

 due, or bank names.” ECF No. 493, Order at 4. Judge Hoppe further ordered that Nexus could

 not shield from the public record, “[r]eferences to bank names and locations, statements, collateral,

 company accounts, profit and loss statements” as well as “[f]inancial information like revenue and

 charges.” Id. at 6.

        Nexus has failed to demonstrate any violation of the protective order. Indeed, Nexus makes

 no effort to show how any specific record actually warrants protection by a protective order.

 Certainly, documents are not inherently subject to a protective order simply because they list

 names of payees and the amounts of those payments. Nexus’ surface-level contentions fail to

 establish a violation of the protective order, and the Court should not entertain Nexus’ retaliatory

 impromptu motion.

        For these reasons, RLI respectfully submits that, upon the Court’s review of RLI’s

 forthcoming itemized accounting of its updated legal costs and fees incurred in connection with

 this Motion and other enforcement proceedings, the Court enter a further damages judgment to




                                                  24
Case 5:18-cv-00066-MFU-JCH Document 709 Filed 08/01/21 Page 25 of 26 Pageid#:
                                  18403



 compensate RLI accordingly, and that it summarily deny, with prejudice, Nexus’ factually and

 legally deficient “cross-motion for sanctions.” 12

                                           CONCLUSION

        WHEREFORE, for the foregoing reasons and for the reasons set forth in its prior related

 pleadings, including ECF Nos. 607, 622, 647, 694, RLI respectfully renews its request that the

 Court: (i) appoint a third-party administrator with a financial accounting background – or, in the

 alternative, a receiver under Rule 66 – to perform the specific acts previously ordered as Injunctive

 Relief; (ii) enter a further damages judgment ordering Nexus to pay all legal fees and costs incurred

 by RLI in attempting to enforce the same; and (iii) deny, with prejudice, Nexus’ “cross-motion for

 sanctions.”

 DATED:         August 1, 2021                 Respectfully submitted,

                                               RLI INSURANCE COMPANY

                                               By its Counsel:

                                               /s Vivian Katsantonis
                                               Vivian Katsantonis (VSB No. 30448)
                                               Christopher M. Harris (VSB No. 48361)
                                               John F. Finnegan III (VSB No. 93880)
                                               Counsel for RLI Insurance Company
                                               Watt, Tieder, Hoffar & Fitzgerald, L.L.P.
                                               1765 Greensboro Station Place, Suite 1000
                                               McLean, Virginia 22102
                                               Tel: (703) 749-1000
                                               Fax: (703) 893-8029
                                               Email: vkatsantonis@watttieder.com
                                               Email: charris@watttieder.com
                                               Email: jfinnegan@watttieder.com



 12
    Should the Court elect not to deny Nexus’ desperate sanctions gambit, RLI requests seven (7)
 additional days to prepare a responsive brief dedicated solely in opposition to Nexus’ nominal
 cross-motion. Compare L.Civ.R. 11(c)(1) (non-moving party “must file a responsive brief …
 within 14 days after service”) (emphasis added) with ECF No. 699, 7/20/21 Order ¶ 1 (issued prior
 to Nexus’ filing of its cross-motion in which the Court provided RLI 7 days to submit a reply brief).
                                                  25
Case 5:18-cv-00066-MFU-JCH Document 709 Filed 08/01/21 Page 26 of 26 Pageid#:
                                  18404




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 1, 2021, I electronically filed the foregoing with the Clerk

 of the Court using the CM/ECF system.


                                             s/ Vivian Katsantonis
                                             Vivian Katsantonis




                                               26
